               Case 1:16-cr-00065-LJO Document 29 Filed 06/29/20 Page 1 of 1


 1   LAW OFFICE OF ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, SBN296418
 2   1318 K Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: lextorres@lawtorres.com
 5   Attorney for:
     REBECCA BRENES
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                     ) Case No.: 1:16-CR-00065 LJO- (NONE)
10   UNITED STATES OF AMERICA,                       )
                                                     ) ORDER FOR EARLY TERMINATION OF
11                 Plaintiff,                        ) SUPERVISED RELEASE
                                                     )
12          vs.                                      )
                                                     )
13   REBECCA BRENES,                                 )
                                                     )
14                 Defendant                         )
15                                                ORDER
16          Upon good cause being shown, and in light of the supervising probation officer having no

17   objection and the U.S. Attorney’s Office taking no position on the motion, the supervised release

18   term of defendant Rebecca Brenes imposed in this action is hereby TERMINATED forthwith.

19
     IT IS SO ORDERED.
20

21
        Dated:     June 26, 2020
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25




            U.S. v. BRENES; 16-CR-00065 PROPOSED ORDER FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                      1
